Russell, C. J.,
concurring specially. I concur with grave doubt, and only after construing the statement in the bill of exceptions, that the plaintiff “admits the allegations in the plea of discharge,” as a solemn admission in judicio that the plaintiff admitted in the lower court that her claim was provable in bankruptcy. Perhaps as much sanctity should attach to an admission upon a proposition of law, even though the proposition admitted is unsound, as if the admission related to a substantive matter of fact, and for this reason I concur in the judgment of affirmance. Personally, I am of the opinion that an unliquidated claim for damages arising from personal injuries is not such a demand as is provable in a court of bankruptcy, certainly not unless proper proceedings to liquidate the claim have intervened prior to the passing upon the final petition for a discharge.